Title: Jonas Humbert to Thomas Jefferson, 18 August 1816
From: Humbert, Jonas
To: Jefferson, Thomas


          
            Respected Sir
            New York Augt 18th 1816
          
          I doubt not your goodness will Readily find an excuse for the liberty taken by a stranger in addressing a few lines to your friendly attention: but particularly so when the contents of this Communication is impartially considered.
          Permit me to Say, respected Sir, that it is many years since I became conversant with your sentiments on public concerns, and I have often been pleased, as well as instructed, in noting those Republican maxims and sentiments which have uniformly characterised the whole career of your public life. Happy shall we be if in future times if our chiefs shall pursue the example you are going to leave your country; and I sincerely hope and pray that your exit from transitory Scenes may be abundantly Compensated with those Joys which spring from the prospect of a glorious immortalitty.
          My political principles have alway been Republican, and by birth I am an American. In 1800. amongst others, in our ranks, I was warmly interested in the election of Mr Jefferson: our Success gave me high satisfaction, as I was confident your best efforts would be exerted to maintain our Republican System in all its purity. When our foreign concerns became critical
			 and it was thought prudent to lay an Embargo Mr Jefferson will well recollect how much contention there was concerning that measure and other’s connected in the general administration. In this City, you will have perceived a spirit of opposition
			 to
			 yourself and the government that was highly incompatible with republican principles. A Strong interest was attempted to be made in our own ranks against administration Connected with the
			 nomination
			 of Mr Madison;—and, Mr Jefferson will well recollect the hostile character and calumniating spirit of the “American Citizen”; he and his abettors charged you with being under the “dictation” of the french Emperor; these
			 charges were made with all the malevolence of the bitterest anglo-federalists. At that period I was a member of the Republican general Committee. Here I was connected with men who had been your
			 warm
			 advocates in 1800. I listened, and marked their conversation: how they should be So soon altered in their opinions concerning Mr Jefferson was a matter of some surprise to me. A difference of sentiment on a public act I did not think any Crime, but to hear you so shamefully impeached and treated with so much contempt, by these
			 men, as well as that press, made me, somewhat indignant. Honor, Duty, as well as Justice, prompted me to espouse your Cause in the Committee: I was told such conduct would make a rend in the
			 party. I
			 wanted to know if a life of upwards of forty years devoted to the cause of republicanism and interests of our Country was now to be trampled under foot with as little Ceremony as we should pay to existence of a lilly-put. At this that time I held a situation which gave me a genteel living, about twenty three to twenty five hundred dollars a year: however, such were my impressions of the rectitude of administration that I
			 was determined to use  my best efforts to vindicate the government.
          In this place there was no paper friendly to the government except the “Public Advertiser”; the Editors were young men and inexperienced: there were Some persons capable with a pen, but hesitated, others dreaded the violence and biting sarcasm of the “Citizen,” who lacerated the government, and imputed to you and Mr Madison conduct and motives, as though you was disposed to immolate the honor of our Country at the shrine of a foreign despot. I told the Editors of the “Public Advertiser” I would commence
			 against the Citizen if they would publish my pieces. I belive My Essays were the first that could claim any Notice for systematic defence of the administration: I was Sensible of the power of my
			 antagonist, but the cause of truth, and a firm conviction of the Rectitude of government, inspired me with confidence. Those misguided Republicans smarted under the lash—their unprincipled
			 editor
			 began to loose his influence, and then, and not till then did any one dare to come out in defence of administration. These effusions were honored with some Considerable attention in different parts of the Union, but they cost me the loss of the Situation I held. Such is the spirit of intollerence. I was well known to have been always uniform in politics,
			 by those who cut me off, and I am certain If I had not written in defence of administration that I should Not have been disturbed. I will mention here the honorable testimony in favour of my
			 humble
			 efforts, by Some of the heads of “Department” while at Table in Washington, in a conversation had with one of the Editors of the “Public Advertiser” Mr Geo. White. He was asked if Mr Emmet of this city, Counseller at law, was not the writer of Certain Numbers? he told, Mr Madison, No: the interogatory was continued—who then?—, the answer was given. I have informed the President of my treatment, and had the matter substantiated by respectable gentlemen, who have
			 known me many years, and certify’d my moral character and efforts previous to, as well as during the late war. Mr Munroe has their testimonies if they have not been witheld by some of the clerks.
          I have solicited a situation now vacant—that of Marshall of this District; and if Mr Jefferson could Render me a favour, by a line to the President it will lay me under the strongest obligations. If the President shall see the testimonies, and he considers how shamefully I was
			 treated, I think he will be inclined to do something for an injured man.
          
            I have the honor, Sir to Subscribe my Self your Sincere friend and obedient Servant
            Jonas Humbert
          
        